Citation Nr: 0027300	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  96-23 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a pre-syncope and 
respiratory disability attributable to fume exposure 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister-in-law


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from February 1981 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision by the 
New Orleans, Louisiana, regional office (RO) of the 
Department of Veterans' Affairs (VA). 

The veteran was afforded a hearing at the RO in April 1996.  
She was also afforded a hearing before a member of the Board 
of Veterans' Appeals (Board), sitting at New Orleans in 
December 1997.  Regarding the December 1997 hearing, it is 
noted that while the Board member who conducted that hearing 
is not presently able to participate in the adjudication of 
the veteran's present appeal, the veteran was so informed, 
and pursuant to a letter received by the Board in July 1998, 
indicated that she did not wish to be afforded an additional 
hearing.

In August 1998 the Board remanded the issue currently on 
appeal to the RO for additional development, to include VA 
examinations.  


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Once it 
has been determined that a claim is well grounded, VA has the 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  

In a September 1995 rating decision, the RO granted service 
connection for a "[p]ulmonary condition with pre-syncope due 
to exposure to fumes."  A noncompensable evaluation was 
assigned at that time.  The noncompensable evaluation was 
based upon the use of Diagnostic Code 6603, pulmonary 
emphysema, of VA's Schedule for Rating Disabilities 
(Schedule).  See 38 C.F.R. § 4.97 (1997).  The rating was 
made by analogy.  See 38 C.F.R. § 4.20 (1997).

Pursuant to an April 1996 rating decision, the RO increased 
the rating assigned to the veteran's respiratory disorder to 
10 percent.  The RO, in increasing the disability evaluation 
assigned to the veteran's service-connected disability, 
utilized, by analogy, Diagnostic Code 8914, psychomotor 
epilepsy, of VA's Schedule.  See 38 C.F.R. § 4.124a (1997).  
The 10 percent rating assigned by the RO in April 1996 has 
remained in effect since that time.  

In January 1998 the representative requested that separate 
ratings be assigned for the pre-syncope and respiratory 
disability.  In the August 1998 Remand the Board requested 
the RO to consider whether separate ratings should be 
assigned for the respiratory disorder and the pre-syncope per 
38 C.F.R. § 4.14 (1997).  The April 2000 supplemental 
statement of the case shows that the RO confirmed the 10 
percent in effect.  No specific reference was made to 
consideration of the assignment of separate ratings, whether 
compensable or noncompensable.

A December 1999 VA psychiatric examination showed that the 
claims file was reviewed by the examiner.  The psychiatrist 
noted that the veteran was seen in the VA allergy clinic on 
October 25, 1999 where it was determined that her complaints 
were explained by mitral valve prolapse.  He started her on 
the beta blocker metoprolol.  This record is not included in 
the claims folder.  

The Board finds that the December 1999 VA examination raises 
the issue of service connection for a mitral valve prolapse.  
The Board further finds that this issue is intertwined with 
the current issue and must be adjudicated by the RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment of the disabilities in 
issue.

2.  The RO should request the VA medical 
facility in New Orleans to furnish copies 
of all treatment records covering the 
period from August 1999 to the present, 
to include the VA allergy clinic record 
dated October 25, 1999.

3.  Following all development deemed 
appropriate by the RO, the RO is 
requested to adjudicate the issue of 
service connection for mitral valve 
prolapse.  If the benefit sought is not 
granted the veteran should be notified of 
the denial and of her appellate rights.

4.  It is requested that the RO consider 
whether separate evaluations are 
warranted for the pre-syncope and 
respiratory disability per 38 C.F.R. 
§ 4.14 and this matter should be 
discussed in the supplemental statement 
of the case.  

Thereafter the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and her 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
The case should then be returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



